IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39100

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 361
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 10, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
THOMAS MAURICE MASSEY,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of five years, for possession of a controlled substance with
       intent to deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Thomas Maurice Massey pled guilty to an amended charge of possession of a controlled
substance with intent to deliver. I.C. § 37-2732(a). In exchange for his guilty plea, the state
agreed not to pursue an allegation that Massey was a persistent violator. The district court
sentenced Massey to a unified term of fourteen years, with a minimum period of confinement of
five years. Massey appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Massey’s judgment of conviction and sentence are affirmed.




                                                   2